We think the trial court erred when he allowed appellee's claim and directed payment thereof to be made out of funds of the receivership. It appeared that L. E. Walker undertook and was paid out of said funds to maintain the office of the railway company in Marshall. Appellee should have looked to him for compensation for assistance she rendered in the performance by him of that undertaking.
The judgment will be reversed, and a judgment will be here rendered that appellee take nothing by her intervention.